DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 102a1 as being anticipated by Bugler.
Bugler shows a heat exchanger comprising:  a plurality of heat exchange tube segments defining a plurality of fluid pathways therein (see Fig. 7); and a bend formed in the plurality of tube segments defining a first leg of the heat exchanger disposed at a first side of the bend, and a second leg of the heat exchanger disposed at a second side of the bend opposite the first side (see Fig. 7 below); wherein the heat exchanger is positioned relative to a flow direction of an incoming airflow from fans (see Fig. 7) such that the bend is closer to a source of the incoming airflow (the fans) than the first and second legs; wherein the bend is positioned lower vertically than the first and second legs as recited in claim 2.  Regarding claim 4, the first and second legs define a mixing area therebetween for mixing of a discharge air flow of the heat exchanger since the air will flow between the legs before being discharged from the heat exchanger (see Fig. 3).  Bugler also shows a header disposed at at least one of the first or second legs (see Fig. 3) as recited in claim 5 and the heat exchanger being installed in a housing substantially surrounding the heat exchanger (see Figs. 3 and 6) as recited in claim 6.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bugler in view of Sakamaki et al.
Sakamaki et al. teaches a heat exchanger comprising a drain pan to catch condensed liquid in the heat exchanger.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device of Bugler by providing a drain pan to catch condensed liquid in the heat exchanger as taught by Sakamaki et al.
6.	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bugler in view of Anwar.
Anwar teaches a bent heat exchange tube having a bend angle less than 90 degrees (See Figs. 1 and 2) to provide a wider gap for the passage of fluids.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device of Bugler by replacing the tubes with tubes having a bend angle of less than 90 degrees to provide a wide gap for the passage of fluids as taught by Anwar.
7.	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bugler.
The heat exchanger being substantially V-shaped would have involved a mere change in the shape of an object which is generally recognized as being within the level of ordinary skill in the art.  Regarding claim 10, the device of Bugler is an evaporator [0020] and it would have been obvious to one having ordinary skill in the art at the time the invention was made that the evaporator could be of a vapor compression cycle.

    PNG
    media_image1.png
    813
    763
    media_image1.png
    Greyscale
 
8.	Claims 11, 12, 14-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bugler.
Bugler discloses a heat exchanger comprising a condenser as recited and an evaporator operably connected to the condenser (since the heat exchanger is an evaporative heat exchanger that condenses a fluid (see Claim 1 of Bugler), the evaporator including:  a plurality of heat exchange tube segments .
9.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bugler in view of Sakamaki et al.
Sakamaki et al. teaches a heat exchanger comprising a drain pan to catch condensed liquid in the heat exchanger.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device of Bugler by providing a drain pan to catch condensed liquid in the heat exchanger as taught by Sakamaki et al.
s 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bugler in view of Anwar.
Anwar teaches a bent heat exchange tube having a bend angle less than 90 degrees (See Figs. 1 and 2) to provide a wider gap for the passage of fluids.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device of Bugler by replacing the tubes with tubes having a bend angle of less than 90 degrees to provide a wide gap for the passage of fluids as taught by Anwar.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or call the examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVIS D HWU/Primary Examiner, Art Unit 3763